Citation Nr: 9900684	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to June 
1971 and from August 6 to August 25, 1986.  The veteran was 
awarded the Air Medal, the National Defense Service Medal, 
the Vietnam Service Medal, and the Aircraft Crewman's Badge.

The instant appeal arose from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted a claim for service 
connection for PTSD and assigned a 10 percent disability 
rating.  This case was remanded by the Board of Veterans' 
Appeals (Board) in April 1996 for further development.  In an 
August 1998 rating decision an increased evaluation, to 30 
percent, was awarded for the veterans PTSD.  Since this 
claim has not been withdrawn, an increased rating above 30 
percent remains at issue on appeal.  See AB v. Brown, 6 
Vet.App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that his PTSD 
symptomatology is more severe than the 30 percent rating 
suggests; therefore, he believes an increased rating is 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against granting an increased rating for PTSD.


FINDING OF FACT

The appellants service-connected PTSD is currently 
manifested by a tendency to isolate himself from others and 
to prefer interacting with small groups of people whom he 
trusts, a depressed mood, and sleep impairment.  The medical 
evidence of record does not contain findings showing that as 
a result of his service-connected PTSD the veteran had either 
considerable impairment to establish and maintain effective 
or favorable relationships or considerable industrial 
impairment.  His PTSD did not manifest such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation and mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  All 
necessary development was performed, including VA 
examinations.  For these reasons, the Board finds that VAs 
duty to assist the appellant, 38 U.S.C.A. § 5107(a), has been 
discharged.  A disposition on the merits is now in order.

In evaluating the appellants request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1995 & 
1998).  In so doing, it is the Boards responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

A review of the evidence of record reveals that the veteran 
served in Vietnam during the Vietnam era, that his military 
occupation specialty was as a helicopter doorgunner, and that 
he was involved in combat with the enemy.  He was service 
connected for PTSD with a 10 percent evaluation in an August 
1992 rating decision.  The evidence of record at that time 
included various statements by the veteran indicating that he 
had been employed since 1983 in various capacities, including 
a quality inspector, a welder, and a mechanic, at the Warner-
Robins Air Force Base (Base).

In an undated written statement, the veteran reported that he 
was shot down twice, that he had seen his crew chief shot 
in the knee in one instance, and he pulled three dead men as 
well as his severely burned best friend from a helicopter.  
During his December 1991 VA PTSD examination he reported that 
he had to pick up dead bodies and that he had flashbacks of 
pulling a man from a burning helicopter.  He reported trouble 
sleeping at night, nightmares, depression, and nervousness 
around other people.  He indicated he did not even completely 
trust his wife.

Objectively, the veteran was alert, cooperative, coherent, 
goal directed, and moderately depressed.  There was no 
evidence of hallucinations or suicidal or homicidal 
ideations.  His insight and judgment were described as fair.  
His medication included Ativan, Tofranil, and Clonidine.  The 
diagnosis was delayed PTSD.

The Board has also reviewed VA treatment records from 
November 1991 to February 1993.  Those records indicate that 
the veteran's PTSD symptomatology included reports of crying 
spells and intrusive thoughts.  The veteran was generally 
described as cooperative, spontaneous, alert, oriented, 
coherent, and relevant.  These records also show that he was 
described a few times as irritable, tense, or hyperalert and 
that once a constrained affect and circumstantial thinking 
was noted.  Those records also revealed that the veteran had 
a dysthymic disorder as the result of a friend's death in a 
hunting accident in 1991.  In his March 1994 appeal 
statement, the veteran indicated that he had lost about 40 
days from work in each of the last two years as a result of 
his PTSD.

Pursuant to the Boards April 1996 remand, the veteran 
underwent a VA PTSD examination in May 1996.  He reported he 
was in his ninth year of employment at the Base.  The 
examination report noted that the veteran had never been 
admitted to a psychiatric hospital.  He reported nightmares 
and flashbacks of combat but denied suicidal or homicidal 
ideation or auditory or visual hallucinations.  Objectively, 
he was described as alert, cooperative, coherent, goal-
directed, and with fair insight and judgment.  He was also 
depressed with poor eye contact.  His medications included 
Clonidine, Desyrel, Xanax, and Trilafon.  He was again 
diagnosed with PTSD with depression.

A May 1998 VA PTSD examination revealed that the veteran was 
still employed at the Base.  He reported flashbacks, 
depression, and problems with social contact.  He was 
reported to have no impairment of thought processes, although 
he was suspicious of people.  The examiner found no 
delusions, no hallucinations, no inappropriate behavior, no 
suicidal or homicidal thoughts or ideation, no memory loss, 
no obsessive or ritualistic behavior, no panic attacks, and 
no impaired impulse control.  The veteran was fully oriented 
and his conversation was goal-directed and coherent.  He was 
noted to have a sleep impairment which interfered with his 
daily activities and a depressed mood.  He was taking Zoloft 
and Xanax.  The Global Assessment of Functioning (GAF) score 
was noted to be 50 to 60 with moderate impairment of 
occupational and social functioning due to PTSD.

The disability evaluation was increased to 30 percent in an 
August 1998 rating decision which found that the veterans 
psychiatric symptoms were productive of definite industrial 
impairment and intermittent periods of occupational and 
social impairment.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Veterans Appeals (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  A recent opinion of the VA Office 
of the General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to recertifying the case to the Board, the RO 
readjudicated the appellants claim with consideration of the 
amended rating criteria for mental disorders.  Based on the 
all of the above cited evidence, including the most recent VA 
examination, the RO concluded that rating above 30 percent 
under either the old or the amended criteria was not in 
order.

The veterans psychiatric disorder is currently rated as 30 
percent disabling under Diagnostic Code 9411 for PTSD.  Prior 
to November 1996, the criteria for 30, 50, 70, and 100 
percent ratings for PTSD were as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerable impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so  adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrable unable to 
obtain or retain employment.   [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  PTSD is now 
rated under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411.  38 C.F.R. § 4.130 (1998).  
As amended, the regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veterans capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiners 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veterans service-
connected PTSD is not sufficient to support a finding of 
functional impairment which is greater than the currently 
assigned 30 percent disability rating.  

A review of the evidence of record does not demonstrate that 
the veterans PTSD warrants a rating in excess of 30 percent 
under the old mental disorders criteria.  While he was noted 
to be suspicious of people during the most recent VA 
examination, the medical evidence shows that, due to the 
PTSD, the veteran does not have considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people nor are the reliability, 
flexibility, and efficiency levels so reduced as to result in 
considerable industrial impairment.  The VA examination 
reports found that the veteran does have sleep impairment and 
depressed mood due to his PTSD.  These symptoms equate with 
no more than a 30 percent disability evaluation.

The veteran reported missing 40 days per year from work in 
the two years prior to March 1994; however, the record also 
shows that he has been employed full-time at the Base for 
over twelve years.  Also, his GAF score was 50 to 60 and was 
described as moderate.  The preponderance of the evidence of 
record demonstrates that insofar as his PTSD symptomatology 
is concerned, he has definite, but not considerable, 
impairment in this regard.

The Board considers the recent VA PTSD examination reports to 
be highly probative.  This is in part because where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As regards 
social adaptability, the evidence reveals that the veteran 
has been married for over 10 years to his second wife.  Thus, 
the veteran obviously maintained a significant relationship 
during the pendency of this appeal.  Although the veteran may 
have definite impairment in establishing and maintaining 
favorable relationships, the Board does not find that he has 
considerable impairment regarding relationships with people 
based solely on his PTSD.  The most recent examination 
reports also show no more than definite impairment of 
industrial adaptability.  The most recent VA examination 
report in 1998 noted that the veteran had been employed full-
time with the same employer since about 1983.  His earlier VA 
examination reports also note this long-term employment at 
the Base.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which more 
nearly approximates the criteria for a 50 percent 
evaluation under new Diagnostic Code 9411.  38 C.F.R. § 4.7 
(1998).  Specifically, with respect to the criteria for a 50 
percent rating, the May 1998 VA examination report was 
negative for flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.

There is no medical evidence which reveals the veteran was 
ever other than appropriately groomed and alert and oriented 
to time, place, person, and situation.  VA treatment records 
and other VA examinations reflect similar findings.  The 
Board also notes that a 50 percent rating for PTSD is not 
warranted under either the old or the new criteria because 
the veterans May 1998 GAF score was reported as 50 to 60 and 
moderate impairment in occupational and social functioning 
was noted.  

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected PTSD or frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular criteria.  The May 1996 VA examination report noted 
that the veteran had never been hospitalized for psychiatric 
reasons.  Moreover, as noted above, the evidence of record 
does not indicate that there has been a marked interference 
with his employment due to his PTSD.  He has been employed 
full-time by the same employer for many years.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).



ORDER

A claim for entitlement to an increased rating for PTSD is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
